DETAILED ACTION

The amendment filed on September 14, 2021 has been entered-in-part.
The amendment to the Specification could not be entered because the amendment is improper and because two of the entry locations are inaccurate as follows:
in the first amendment, the instruction “the paragraph beginning at page 5, line 3” should read --the paragraph beginning at page 7, line 4”; additionally, regarding this amendment, “receiving cavity” should be followed by --111a--;
in the second amendment, amending only a sentence of a paragraph is improper and the whole paragraph must be included (see 37 CFR 1.121(b));
in the third amendment, the instruction “the paragraph beginning at page 14, line 17” should read --the paragraph beginning at page 14, line 18”.

Specification
In view of the amendments to the specification not being entered, the disclosure stands objected to because of the following informalities:
On page 7, line 4, numeral 111 is used to represent two different features, namely, the receiving portion and the receiving cavity, which is improper.
On page 11, lines 13-14, the recitation “a height direction and height direction that are perpendicular to each other” in unclear and appears to be inaccurate.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 13, the recitation “to the transmission device” remains vague and indefinite as to what is being set forth, particularly since the speed reduction assembly and the first gear are part of the transmission device, and thus it is not clear as to what is meant by the transmission device introducing motion output to itself; in line 37, the recitation “arrangeable” is vague and indefinite as to whether or not the eccentric block is arranged in the oblong holes, and it seems that “arrangeable” should be changed to      --arranged-- or --disposed--; in line 38, the recitation “so that the eccentric block is detachable from the blade assembly” is vague and indefinite as to what is being set forth, particularly as to what recited structure results in such a function.
In claim 5, line 2, the recitation “detachable from the hedge trimmer” is vague and indefinite as to what is being set forth, particularly since the lower cover is part of the hedge trimmer, and thus it is not clear how it is detachable from itself, and it is suggested to change “hedge trimmer” to --a main body portion of the housing-- or the like; in lines 3-4, the recitation “when attached to the hedge trimmer” is vague and 
In claim 6, lines 1-2, the recitation “a receiving groove, and the third outer ring is disposed in interference fit with the receiving groove” is vague and indefinite as to whether this structure refers to “fixedly connected” in claim 5 (line 6) or to other such connecting structure, and it seems that the body of claim 6 should be rewritten as follows:
--wherein the lower cover is formed with a receiving groove, and the third outer ring is fixedly connected to the lower cover by an 
In claim 19, line 2, the recitation “detachable from the hedge trimmer” is vague and indefinite as to what is being set forth, particularly since the lower cover is part of the hedge trimmer, and thus it is not clear how it is detachable from itself, and it is suggested to change “hedge trimmer” to --a main body portion of the housing-- or the like; in lines 3-4, the recitation “when attached to the hedge trimmer” is vague and indefinite as to what is being set forth, particularly since when operational, the lower cover closes the receiving cavity, and since the lower cover is part of the hedge trimmer and it is not clear as to how the lower cover can be attached to itself, and thus it is suggested to simply delete the subject recitation.
In claim 20, the recitation “a receiving groove, and the third outer ring is disposed in interference fit with the receiving groove” is vague and indefinite as to whether this 
--wherein the lower cover is formed with a receiving groove, and the third outer ring is fixedly connected to the lower cover by an 
in line 3, the recitation “the lower cover is connected to the hedge trimmer …” is vague and indefinite as to what is being set forth, particularly since the lower cover is part of the hedge trimmer, and it is suggested to change “hedge trimmer” to --a main body portion of the housing-- or the like; in line 25, the recitation “arrangeable” is vague and indefinite as to whether or not the eccentric block is arranged in the oblong holes, and it seems that “arrangeable” should be changed to --arranged-- or --disposed--; in line 26, the recitation “so that the eccentric block is detachable from the blade assembly” is vague and indefinite as to what is being set forth, particularly as to what recited structure results in such a function.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Thus, at this time, no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al., U. S. Pub. No. 2012/0017447 in view of Official notice as evidenced by Dodegge, pn 2,658,273 or Napper, pn 2,528,386.
Regarding claim 1 and the claims dependent therefrom, Nie substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a blade assembly (e.g., 1) comprising a first blade (e.g., 20) and a second blade (e.g., 30) that is capable of moving relative to the first blade;
a motor (see paragraph 0016, lines 4-7) comprising a motor shaft (e.g., 16) capable of rotating about a motor axis;
a transmission device (see paragraph 0016, lines 4-7) configured to transmit motion between the motor and the blade assembly; and
a housing (e.g., 15) formed with a receiving cavity receiving the motor and the transmission device (see paragraph 0016, lines 4-7);
wherein the motor drives the first blade and the second blade to move relative to the first blade;
wherein the transmission device comprises:
a speed reduction assembly comprising a first gear (e.g., 9 or 8) introducing motion output from the motor to the transmission device; and
an eccentric block assembly comprising an eccentric block (e.g., 11, 12, 14), wherein the eccentric block comprises a first eccentric portion (e.g., 11) 
wherein the first blade (e.g., 20) comprises:
a first blade edge portion formed with a plurality of first blade edges (e.g., conventional, the portion to which the lead line for numeral 20 is directed as shown in Fig. 3); and
a first connecting portion (e.g., 21) connecting the first blade edge portion and the transmission device;
the second blade (e.g., 30) comprises:
a second blade edge portion formed with a plurality of second blade edges (e.g., conventional, the portion to which the lead line for numeral 30 is directed as shown in Fig. 3); and
a second connecting portion (e.g., 31) connecting the second blade edge portion and the transmission device; and
the transmission device further comprises:
a first bearing comprising a first inner ring which is in contact with the first eccentric portion and a first outer ring which is in contact with the first connecting portion; and
a second bearing comprising a second inner ring which is in contact with the second eccentric portion and a second outer ring which is in contact with the second connecting portion;
and the first bearing is disposed in the first oblong hole,
wherein the second connecting portion is formed with a second oblong hole (e.g., at the end of the lead line for 31 as viewed in Fig. 3) and the second bearing is disposed in the second oblong hole, and
wherein the eccentric block is arrangeable in the first oblong hole and the second oblong hole (e.g., as disclosed with reference to Fig. 3) so that the eccentric block is detachable from the blade assembly (e.g., by removing all of the necessary fasteners and disassembling the device as described in the specification, for example in paragraphs 0010, 0015, and 0024; see also Fig. 3);
[claim 2] wherein the first eccentric portion and the second eccentric portion are sequentially disposed along a direction of the motor axis (e.g., as shown in Fig. 3);
[claim 13 (from 2)] wherein the first blade further comprises:
a first connecting member (e.g., extending from 21 as shown for 20 in Fig. 3) configured to fixedly connect the first connecting portion and the first blade edge portion as a whole; and
a second connecting member (e.g., extending from 31 as shown for 30 in Fig. 3) configured to fixedly connect the second connecting portion and the second blade edge portion as a whole;
[claim 14] wherein the first connecting portion (e.g., 21) is formed with a first oblong hole (e.g., see Fig. 3), the first bearing is disposed in the first oblong hole, the 
Regarding claim 15 and the claims dependent therefrom, Nie substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a blade assembly (e.g., 1) comprising a first blade (e.g., 20) and a second blade (e.g., 30) that is capable of moving relative to the first blade;
a motor (see paragraph 0016, lines 4-7) comprising a motor shaft (e.g., 16) capable of rotating about a motor axis, wherein the motor drives the first blade and the second blade to move relative to the first blade;
a transmission device (see paragraph 0016, lines 4-7) configured to transmit motion between the motor and the blade assembly; and
a housing (e.g., 15) formed with a receiving cavity for receiving the motor and the transmission device (see paragraph 0016, lines 4-7);
wherein the transmission device comprises:
an eccentric block assembly comprising an eccentric block (e.g., 11, 12, 14), wherein the eccentric block comprises a first eccentric portion (e.g., 11) operably coupled to the first blade and a second eccentric portion (e.g., 12) operably coupled to the second blade;
a first bearing comprising a first inner ring is in contact with the first eccentric portion, and
a first outer ring is in contact with the first blade; and
a second bearing comprising a second inner ring in contact with the second eccentric portion, and
a second outer ring which is in contact with the second blade,
wherein a first connecting portion is formed with a first oblong hole (e.g., at the end of the lead line for 21 as viewed in Fig. 3) and the first bearing is disposed in the first oblong hole,
wherein a second connecting portion is formed with a second oblong hole (e.g., at the end of the lead line for 31 as viewed in Fig. 3) and the second bearing is disposed in the second oblong hole, and
wherein the eccentric block is arrangeable in the first oblong hole and the second oblong hole (e.g., as disclosed with reference to Fig. 3) so that the eccentric block is detachable from the blade assembly (e.g., by removing all of the necessary fasteners and disassembling the device as described in the specification, for example in paragraphs 0010, 0015, and 0024; see also Fig. 3);
[claim 16] wherein the first eccentric portion and the second eccentric portion are sequentially disposed along a direction of the motor axis (e.g., as shown in Fig. 3).
Thus, Nie lacks the specific configuration of the transmission device, specifically the first and second bearings as follows:
[from claims 1, 15] a first bearing comprising a first inner ring which is in contact with the first eccentric portion and a first outer ring which is in contact with the first connecting portion; and

the first bearing is disposed in the first oblong hole, and
the second bearing is disposed in the second oblong hole.
However, the Examiner takes Official notice that such bearings are old and well known in the art for which an entire class, class 384, is provided in the United States Classification System, wherein such bearings provide various well known benefits, particularly the benefit of reducing wear on the cam (i.e., the bearing outer contact surface thereof) and the cam follower (i.e., the inner contact surface thereof). As evidence in support of the taking of Official notice, Dodegge discloses an example of a hedge trimmer with a transmission device having a cam follower comprising such a bearing configuration; specifically an eccentric block (e.g., 77) on which a bearing is mounted, the bearing including which includes an inner ring and an outer ring as shown in Fig. 3 that cooperates with an oblong hole (e.g., 79) to drive the associated blade. Additionally, Napper.
Claims 3-6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nie et al., U. S. Pub. No. 2012/0017447 in view of Official notice as evidenced by Dodegge, pn 2,658,273 or Napper, pn 2,528,386 as applied to claims 1, 2, 15, and 16 above, and further in view of Official notice as evidenced by Huang, U.S. Pub. No. 2005/0009659.
The combination substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 3 (from 2); claim 17 (from 16)] wherein the eccentric block is further formed with an eccentric hole (e.g., shown in Fig. 3 in each of 11 and 12 through which axis “A-A” extends) that sequentially penetrates the first eccentric portion and the second eccentric portion, and the transmission device comprises a driving shaft (e.g., 10) passing through the eccentric hole (e.g., see Fig. 1);
[claim 4 (from 3); claim 18 (from 17)] wherein the driving shaft comprises a passing portion that passes through the eccentric hole and is located on a side of the eccentric block away from the motor, and the hedge trimmer further comprises a third bearing sleeved on the passing portion;
[claim 5 (from 3); claim 19 (from 18)] wherein the housing further comprises a lower cover (e.g., 5) that is detachable from the hedge trimmer, and the lower cover closes the receiving cavity on a lower side of the receiving cavity when attached to the hedge trimmer, and the third bearing comprises:
a third inner ring that is in clearance fit with the passing portion; and
a third outer ring that is fixedly connected to the lower cover;
[claim 6 (from 5)] wherein the lower cover is formed with a receiving groove (e.g., shown in 5 at the lower end of axis “A-A” as viewed in Fig. 3), and the third outer ring is disposed in interference fit with the receiving groove;
[claim 20 (from 19)] wherein the lower cover is formed with a receiving groove (e.g., shown in 5 at the lower end of axis “A-A” as viewed in Fig. 3), the third outer ring is disposed in interference fit with the receiving groove, and the lower cover is connected to the hedge trimmer by screws (e.g., 6; see entire paragraph 0017, particularly lines 5-7).
Thus, Nie further lacks the specific drive configuration that drives the first and second eccentric portions as follows:
[from claims 3, 17] and the transmission device comprises a driving shaft passing through the eccentric hole;
[from claim 4, 18] a third bearing sleeved on the passing portion;
[from claim 5, 19] and the third bearing comprises:
a third inner ring that is in clearance fit with the passing portion; and
a third outer ring that is fixedly connected to the lower cover;
[from claims 6, 20] the third outer ring is disposed in interference fit with the receiving groove.
That is, Nie discloses a driving configuration wherein the drive gear 8 is drivingly connected to the first and second eccentric portions by two posts 13 and is supported for rotation about axis “A-A” by shaft 10, rather than having a single shaft being supported and driven by the drive gear 8.
However, the Examiner takes Official notice that such driving configurations are old and well known in the art and provide a simpler configuration with fewer components including less structural features to accommodate those components, wherein such a driving shaft is fixedly mounted to the drive gear 8 and is rotatably supported by a third bearing at each end of the driving shaft to rotatably support the ends of the shaft in the lower cover and the main housing, respectively, wherein such bearings are known to be mounted in any one of a variety of ways including a friction fit between the outer ring and the structure to which it is mounted (i.e., the lower cover and the main housing) to fixedly support the third bearing in the desired location. It is respectfully submitted that, to one having ordinary skill in the art, the subject modification is but one of a number of known or obvious alternative drive configurations to transfer the rotary power of the motor to the blades to reciprocatingly drive the blades. As evidence in support of the taking of Official notice, Huang discloses such an alternative driving configuration, particularly with regards to the driving shaft and the first and second eccentric portions. Specifically, Huang discloses a driving shaft 411, 421 (which is two separate co-linear shafts integrally connected together via the first and second eccentric portions, which is considered to be an obvious alternative configuration to a single shaft extending through .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nie et al., U. S. Pub. No. 2012/0017447 in view of Official notice as evidenced by Dodegge, pn 2,658,273 or Napper, pn 2,528,386 as applied to claims 1 and 2 above, and further in view of Official notice as evidenced by Mang et al., U.S. Pub. No. 2010/0218385.
The combination of claim 2 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 7 (from 2)] further comprising:
a circuit board operably coupled to and controlling the motor;
wherein the housing comprises:
a main body portion (e.g., 15) formed with a main handle for a user to hold and a support portion supporting the circuit board;
an upper cover formed with an upper chamber for receiving the motor; and

wherein the circuit board is disposed in the upper chamber.
Thus, the combination of claim 2 lacks a circuit board, a support portion therefor, and an explicit disclosure of a handle as follows:
(a)	a circuit board and the support portion that supports the circuit board as follows:
[from claim 7] a circuit board operably coupled to and controlling the motor;
a support portion supporting the circuit board;
an upper cover formed with an upper chamber for receiving the motor;
wherein the circuit board is disposed in the upper chamber; and
(b)	a main handle as follows:
[from claim 7] a main body portion formed with a main handle for a user to hold.
Regarding (a), the Examiner takes Official notice that such circuit boards are old and well known in the art for controlling the motor. As evidence in support of the taking of Official notice, Mang discloses such a circuit board (e.g., 6; see Fig. 2; see paragraph0021, last line) in the main housing (e.g., 2) in which the motor is located, and teaches that the circuit board achieves an electrical connection between a battery and the motor. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a circuit board on the tool of Nie to control the operation of the motor.
Regarding (b), the Examiner takes Official notice that such handles of the main body portion are old and well known in the art and are standard in most if not all such hedge trimmers for providing a way to support the hedge trimmer for use thereof, wherein such handles often include a trigger for actuating the hedge trimmer. It is respectfully submitted that such handles are ubiquitous in the art and evidence thereof is readily observable in any retail store, such as hardware stores, that carry such tools. . As evidence in support of the taking of Official notice, Li discloses a main housing (e.g., the structure contacted by the lead line of numeral 51 as viewed in Fig. 1) formed with such a handle (e.g., 60; see Fig. 1; see paragraph 0068, lines 1-2). Therefore, it would have been obvious to one having ordinary skill in the art to provide such a handle on the tool of Nie, as is standard, for the well known benefits including supporting and handling/manipulating of the tool.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nie et al., U. S. Pub. No. 2012/0017447 in view of Official notice as evidenced by Dodegge, pn 2,658,273 or Napper, pn 2,528,386 as applied to claims 1 and 2 above, and further in view of Official notice as evidenced by Mang et al., U.S. Pub. No. 2010/0218385 as applied to claim 7 above, and further in view of Official notice as evidenced by Huang, U.S. Pub. No. 2005/0009659.
The combination of claim 7 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 8 (from 7)] wherein the eccentric block is further formed with an eccentric hole (e.g., shown in Fig. 3 in each of 11 and 12 through which axis “A-A” extends) that sequentially penetrates the first eccentric portion and the second eccentric portion;
the transmission device comprises a driving shaft (e.g., 10), and the driving shaft comprises a passing portion passing through the eccentric hole (e.g., see Fig. 1); and
the hedge trimmer further comprises:
a third bearing comprising a third inner ring that is in clearance fit with the passing portion and a third outer ring that is in interference fit with the lower cover;
[claim 11 (from 8)] wherein the lower cover is connected to the main body portion by screws (e.g., 6).
Thus, the combination of claim 7 lacks the specific drive configuration that drives the first and second eccentric portions as follows:
[from claim 8]  the transmission device comprises a driving shaft;
a third bearing comprising a third inner ring that is in clearance fit with the passing portion and a third outer ring that is in interference fit with the lower cover.
It is noted that the following is the same reasoning as applied to claims 3-6 and 17-20 above.
That is, the combination, specifically Nie thereof, discloses a driving configuration wherein the drive gear 8 is drivingly connected to the first and second eccentric portions 
However, the Examiner takes Official notice that such driving configurations are old and well known in the art and provide a simpler configuration with fewer components including less structural features to accommodate those components, wherein such a driving shaft is fixedly mounted to the drive gear 8 and is rotatably supported by a third bearing at each end of the driving shaft to rotatably support the ends of the shaft in the lower cover and the main housing, respectively, wherein such bearings are known to be mounted in any one of a variety of ways including a friction fit between the outer ring and the structure to which it is mounted (i.e., the lower cover and the main housing) to fixedly support the third bearing in the desired location. It is respectfully submitted that, to one having ordinary skill in the art, the subject modification is but one of a number of known or obvious alternative drive configurations to transfer the rotary power of the motor to the blades to reciprocatingly drive the blades. As evidence in support of the taking of Official notice, Huang discloses such an alternative driving configuration, particularly with regards to the driving shaft and the first and second eccentric portions. Specifically, Huang discloses a driving shaft 411, 421 (which is two separate co-linear shafts integrally connected together via the first and second eccentric portions, which is considered to be an obvious alternative configuration to a single shaft extending through both and integrally connected to both the first and second eccentric portions), wherein the driving shaft is drivingly connected to the drive gear 20, with its ends rotatably supported by third bearings (e.g., see Figs. 3, 7) in the lower cover and the main cover, to transfer the rotary drive of the motor to the reciprocating motion of the blades. .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nie et al., U. S. Pub. No. 2012/0017447 in view of Official notice as evidenced by Dodegge, pn 2,658,273 or Napper, pn 2,528,386 as applied to claims 1 and 2 above, and further in view of Official notice as evidenced by Mang et al., U.S. Pub. No. 2010/0218385 as applied to claim 7 above, and further in view of Official notice as evidenced by Huang, U.S. Pub. No. 2005/0009659, and further in view of Szoke, Jr., pn 7,603,781 and/or European Publication 1 642 669 (hereafter “EP ‘669”).
The combination of claim 8 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 9 (from 8)] wherein the first connecting portion and the second connecting portion are made of a first material, and the first blade edge portion and the second blade edge portion are made of a second material different from the first material.
That is, the combination of claim 8, particularly Nie thereof, lacks the blade edge material being different from the connecting portion material as follows:
[from claim 9] the first blade edge portion and the second blade edge portion are made of a second material different from the first material.
As evidence in support of the taking of Official notice, Szoke (see Fig. 66; see col. 6, lines 4-8, and claims 2 and 4) and EP ‘669 each disclose such a configuration in which the blade edges are made from a different material than the rest of the blade. Therefore, it would have been obvious to one having ordinary skill in the art to provide blades edges of Nie made of such a material to gain the well known benefits including those described above.
Regarding claim 10, the combination of claim 8 lacks a spacer and elastic piece as follows:
[claim 10 (from 8)] further comprising:
a spacer disposed between the third bearing and the eccentric block; and
an elastic piece disposed between the third bearing and the spacer.
However, the Examiner takes Official notice that such pieces are old and well known in manufacturing assemblies and provide various well known benefits including to take up unwanted spacing between assembled components to make for a better fit and to provide support or abutment surfaces for adjacent components to maintain the position of one or more components. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a spacer and elastic piece in the assembly of Nie to gain the well known benefits including those described above.


Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive.
In the last two paragraphs on page 14 of the subject response, applicant argues the following:
As amended, independent claim 1 is generally directed to a hedge trimmer comprising a blade assembly, a motor, a transmission and a housing. The transmission device includes a first bearing and a second bearing. In particular, claim 1 recites, inter alia, the first bearing is disposed in a first oblong hole and the second bearing is disposed in a second oblong hole, and an eccentric block is arrangeable in the first oblong hole and the second oblong hole to be detachable relative to the blade assembly. Claim 15 has been amended to include similar limitations.
In other words, in the present design, and as recited in the present claims, the eccentric block 321 is installed on the drive shaft 311a, and the eccentric block 321 can be removed from the blade assembly 20. Accordingly, with the presently improved design, when the eccentric block 321 needs to be repaired or replaced, the user only needs to disassemble the eccentric block 321 without disassembling the blade assembly 20. When the eccentric block 321 needs to be reinstalled, precise positioning is not required, and the eccentric block 321 can be installed quickly.

	However, it is respectfully submitted that applicant’s argument is not commensurate with the claims. First, it is respectfully submitted that the applied prior art teaches and/or suggests the structure discussed in the first paragraph above as explained in the prior art rejection above. Second, regarding the second paragraph above, it is respectfully submitted that the eccentric block of Nie also is installed on the drive shaft, and the eccentric block of NIe also can be removed from the blade assembly during disassembly of the device or a portion thereof as disclosed in Nie. 
	Therefore, for at least these reasons, it is respectfully submitted that the prior art rejections must be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
September 30, 2021